DETAILED ACTION
This office action is responsive to the amendment filed 1/3/2022.  Claims 1, 4-5, 9-11, 13, 15-16, 18, 20, 23, 28-29, 34-35, 44 and 48-55 remain pending and under prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Measuring unit (Claim 1)
Transmitting unit (Claim 4)
Receiving unit (Claim 4)
Data storing unit (Claim 5, 48)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-5, 9-10, 13, 15, 16, 23, 29, 34, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (US Pub No. 20160015297) in view of Martin et al (US Pub No. 20170055921) and Wright et al (US Pub No. 20140052028).

In regard to Claim 1, Strauss discloses a device configured for providing management of oedema/lymphoedema, comprising:
a first elastic support material 103 configured for being placed around and/or on the body part, the first elastic support material having a first elastic support material length defining an longitudinal axis, a first elastic support material width defining a vertical axis and a first elastic support material thickness defining a lateral axis, the first elastic support material having an inner surface and an opposed outer surface, best seen in Figure 1B, the first elastic support material comprising a bandage or compression garment for managing oedema and/or lymphoedema, the first elastic support material configured to apply continuous elastic compressive pressure to the body part in an amount suitable for the management of oedema and/or lymphoedema (0013, abst);
a measuring unit 202 that is electrically connected to wires 104, 114, 115 to determine and output a value of circumference or change in circumference of the body part (i.e. volume) based on a length of the two or more wires while the continuous elastic compressive pressure is applied, the electrical resistance of the wires being linearly related to the value of the circumference or change in circumference, best seen in Figure 2 (0004, 0014, 0021-0029, 0035).
However, Strauss do not expressly disclose the device comprises two or more electrically conducting layers and a stretchable film to measure an electrical capacitance of the stretchable film between the two or more electrically conducting layers.
 
Martin et al teach that it is well-known in the art to provide analogous device comprising a first elastic support material 60 (compliant substrate 0036), 26 configured for being placed around and/or on the body part, the first elastic support material having a first elastic support material length defining an longitudinal axis, a first elastic support material width defining a vertical axis and a first elastic support material thickness defining a lateral axis, the first elastic support material having an inner surface and an opposed outer surface, best seen in Figure 3-5 (0033-0045); 
two or more electrically conducting layers 58 located inward or outward of at least a part of the first elastic support material along at least a part of the longitudinal axis and/or along at least a part of the vertical axis, wherein the electrically conducting layers are stretchable, best seen in Figure 4-5 (0033-0045);
a stretchable film 56 – elastomer – disposed between the two or more electrically conducting layers, best seen in Figure 4-5 (0033-0045); and 
a measuring unit 52 that is electrically connected to the two or more electrically conducting layers, best seen in Figure 3 (0033-0035);
wherein the measuring unit is configured for measuring an electric property related to the one or more electrically conducting layers, wherein the electrical property is an electrical capacitance of the stretchable film between the two or more electrically conducting layers, the electrical capacitance of the stretchable film being related to the measure of the circumference or change in circumference of the body part – the circumference/change in circumference is related to measuring the expansion and contraction of the thoracic cavity of the patient during breathing (0033-0045).
Thus, Martin et al disclose an equally as effective mechanism to measure the change in circumference using the two or more electrically conducting layers and a stretchable film to measure an electrical capacitance of the stretchable film between the two or more electrically conducting layers.
Martin et al also disclose:
9. The device according to claim 1, wherein the device comprises a control unit 76 configured to control the length of the one or more electrically conducting layer(s) along the longitudinal axis, best seen in Figure 6-7 (0046-0047, 0051-0052).
13. The device further comprising one or more non-elastic support material(s) 26 extending from the two or more electrically conducting layers 58 or from the first elastic support material 60 along the longitudinal axis or along the vertical axis, best seen in Figure 3-5.
23.  The two or more electrically conducting layers 58 has/have an electrically conducting layer length, in a relaxed state, that is less than 90% relative to the elastic support length 26, best seen in Figure 3-5.
29. The device according to claim 1, wherein the two or more electrically conducting layers 58 are separated from each other along the vertical axis, best seen in Figure 4-5 and 12. 

Wright et al teach that it is well-known in the art to provide an analogous bandage or compression garment for managing oedema and/or lymphedema and configured to apply  continuous elastic compressive pressure to the body part of the user when wearing in an amount suitable for management of oedema/lymphoedema , the bandage of compression garment also used to measure the size/circumference of the body part of the user, best seen in Figure 2 and 4 (abst, 0005, 0023-0024, 0063, 0080).  Thus, Wright et al teach that a bandage or compression garment is operatively used to manage oedema/lymphoedema while also determining the size/circumference of the body part for managing oedema and/or lymphedema and configured to apply continuous elastic compressive pressure to the body part of the user when wearing as an effective configuration for such.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Strauss such that the wires and measured electrical resistance are substituted for two or more electrically conducting layers and a stretchable film to measure an electrical capacitance of the stretchable film between the two or more electrically conducting layers, as taught by Martin et al, as an equally as effective mechanism to measure the change in circumference by measuring a different known measurable electrical property, i.e. electrical capacitance, since Strauss already discloses measuring the change in circumference.  Furthermore, the references teach in combination, the measuring unit operable to measure an electrical capacitance of the stretchable film between the two or more electrically conducting layers (taught by Martin et al) and to determine and output a value of circumference or change in circumference of the body part (already taught by Strauss) based on a length of the two or more electrically conducting layers (taught by combination of Martin et al with Strauss) while the continuous elastic compressive pressure is applied, as taught by Wright et al, the electrical capacitance being linearly related to the value of the circumference or change in circumference (taught by combination of Martin et al and Strauss), to provide an effective device that measures the amount of oedema and/or lymphedema (through the circumference or change in circumference) as well as manages it with continuous elastic compressive pressure from the first elastic support material.

4. Strauss disclose the device according to claim 1, further comprising a transmitting unit 205 configured for transmitting the measure of the circumference of the body part to a receiving unit 208, best seen in Figure 2.
5. Strauss disclose device according to claim 4, wherein the receiving unit 208 comprising a data storing unit necessarily included in the mobile computing unit, best seen in Figure 2.
10.  Strauss disclose first elastic support material 103 is a circular band configured to fit around a body part, best seen in Figure 1B.
15. Strauss disclose device according to claim 1, wherein the first elastic support material comprises a surface texture adapted with a roughness so that the first elastic support material stays in place once the first elastic support material has been placed around and/or on the body part, best seen in Figure 1B.
16.  Strauss disclose the first elastic support material 103 is configured for being attached to the skin of the body part, best seen in Figure 1B.
34.  Strauss in combination with Martin et al disclose the electric property is the resistivity of the electrically conducting layer(s) (0014, 0016-0023 of Strauss).
54.  Strauss in combination with Martin et al disclose the length of the two or more electrically conducting layers is proportional to the capacitance (taught by Martin et al), since substituting the linear relationship of the electrical resistance and length of the wires of Strauss (0004, 0014, 0021-0029, 0035) with the capacitance of Martin et al results in such, wherein it is submitted that a skilled artisan would readily understand that a proportionality factor would thus be required to provide the correct converted value, and that the addition of a constant is also well-known, understood, and routine in mathematical models and equations, and that the skilled artisan would be able to determine said proportionality factor and constant through routine testing and experimentation, as is well-known, understood, and routine in mathematical models and equations.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Martin et al and Wright et al as applied to Claim 1, further in view of Reid JR et al (US Pub No. 20140296749).
Strauss in combination with Martin et al and Wright et al disclose the invention above but do not expressly disclose a second elastic support material located inward or outward of the two or more electrically conducting layers, wherein the second elastic support material is configured for being in contact with the first elastic support material.
Reid JR et al teach that it is well-known in the art to provide an analogous device comprising a first elastic support material 42 that is a bandage or compression garment, best seen in Figure 10, a second elastic support material 44 in contact with the body part and the first elastic support material, best seen in Figure 10 (0105-0107), to advantageously provide enhanced support of the first elastic support material against the patient body and/or specific pressure measurement, as desired during use.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Strauss as modified by Martin et al and Wright et al such that there is included a second elastic support material located comprising a bandage or compression garment for managing oedema/lymphoedema configured for being in contact with the first elastic support material as taught by Reid JR et al, to effectively provide enhanced support of the first elastic support material against the patient body and/or specific pressure measurement, as desired during use, such that the second elastic support material applies continuous elastic compressive pressure to the body part suitable for the management of oedema/lymphoedema as taught by Strauss, Wright et al, and Reid JR et al.

Claims 18 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Martin et al and Wright et al as applied to Claim 1, further in view of Korkala et al (US Pub No. 20140343391).
Strauss in combination with Martin et al and Wright et al disclose the invention above but do not expressly disclose wherein the first elastic support width, in a relaxed state, is between 1 cm and 16 cm, or the two or more electrically conducting layer(s) has/have a conducting layer width that, in a relaxed state and along a vertical axis, is between 2 mm and 80 mm.
Korkala et al teach that it is well known in the art to provide an analogous device with dimensions comprising a width of 1 cm and 16 cm or between 2 mm and 80 mm and a length between 15 cm and 85 cm (0024).  Korkala et al teach that said dimensions are common and useful.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Strauss in combination with Martin et al and Wright et al such that the first elastic support width, in a relaxed state, is between 1 cm and 16 cm and a length in a relaxed state, between 15 cm and 85 cm, or the two or more electrically conducting layer(s) has/have a conducting layer width that, in a relaxed state and along a vertical axis, is between 2 mm and 80 mm, as suggested by Korkala et al to provide common and useful dimensions for the first elastic support width and length, and the electrically conducting layer width.

Claims 20, 28, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Martin et al and Wright et al as applied to Claim 1, further in view of Teschner et al (US Pub No. 20060084855).
Strauss in combination with Martin et al and Wright et al disclose the invention above but do not expressly disclose various stretchable lengths of the first elastic support material or the two or more electrically conducting layers.  It is noted that applicant has not expressed any criticality toward the specific values of how much the first elastic support material or the conducting layers stretch as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a value sufficient for the desired use.
Teschner et al disclose an analogous device for electrodiagnostic procedures (0019) comprising a first elastic support material 2 configured for being placed around and/or on the body part, the first elastic support material having a first elastic support material length defining an longitudinal axis, a first elastic support material width defining a vertical axis and a first elastic support material thickness defining a lateral axis, best seen in Figure 8 (0045); one or more electrically conducting layer(s) 6 located above and/or below at least a part of the first elastic support material along at least a part of the longitudinal axis and/or along at least a part of the vertical axis, wherein the electrically conducting layer(s) is/are stretchable, best seen in Figure 4-5 and 8 (0046), when placed around the patient’s body.
20, 50.  Teschner et al disclose the first elastic support material length is able to be stretched at least 20% relative to its relaxed state or wherein the first elastic support material length is able to be stretched up to 250% relative to its relaxed state, best seen in Figure 4-5 (0046-0047). 
28.  Teschner et al disclose the one or more electrically conducting layer(s) has/have an electrically conducting layer length that is defined by the body part such that when the first elastic support material is placed around and/or on the body part, the electrically conducting layer length is able to be pre-stretched at least 20% relative to its relaxed state, best seen in Figure 4-5 (0046-0047).
Since Martin et al is already concerned with the first elastic support material and the two or more conducting layers stretching for measurement, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Strauss in combination with Martin et al and Wright et al such that the first elastic support material length and the two or more electrically conducting layers are able to be stretched the amount above relative to its relaxed state as taught by Teschner et al to effectively enable the device of Martin et al to adequately expand during the measuring process.


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Martin et al and Wright et al as applied to Claim 1, further in view of Stork et al (US 20150201856 A1).
Strauss in combination with Martin et al and Wright et al disclose the invention above but do not expressly disclose the measuring unit is further configured for measuring an electric property related to the two or more electrically conducting layer(s), the electric property being related to temperature and/or moisture.  
Stork et al teach that it is well known in the art to provide an analogous device that also measures temperature through electrodes to provide further relevant parameter measures (abst, 0003).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Strauss in combination with Martin et al and Wright et al such that there is measuring an electric property related to the two or more electrically conducting layer(s), the electric property being related to temperature as taught by Stork et al to enhance the device by providing additional relevant parameter measures.


Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Martin et al and Wright et al as applied to Claim 1, further in view of Macia Barber et al (US Pub No. 20130338472).
Strauss in combination with Martin et al and Wright et al disclose the invention above but do not expressly disclose the first elastic support material is configured with a smooth surface that is defined by its coefficient of friction, wherein the coefficient of friction between is between a value of 0.2 and 0.4, and wherein the coefficient of friction is defined relative to a surface of steel. 
Macia Barber et al teach that it is well known in the art to provide an analogous garment to sense physiological signals having a material with a coefficient of friction, wherein the coefficient of friction between is between a value of 0.2 and 0.4 (0149), and wherein the coefficient of friction is able to be defined relative to a surface of steel as known in the art (0149) to provide an advantageous anti-slip material against the user’s skin.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Strauss in combination with Martin et al and Wright et al such that the first elastic support material is configured with a smooth surface that is defined by its coefficient of friction, wherein the coefficient of friction between is between a value of 0.2 and 0.4, and wherein the coefficient of friction is defined relative to a surface of steel, as taught by Macia Barber et al, to provide an effective anti-slip surface for the first elastic support member so that the first elastic support material stays in place once the first elastic support material has been placed around and/or on the body part. 

Allowable Subject Matter
Claims 44, 48, 53, and 55 are allowed.
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The allowable subject matter includes the second and first elastic support material encapsulating the two or more electrically conducting layers, the second elastic support material comprising a bandage or compression garment for managing oedema/lymphoedema to apply continuous elastic compressive pressure to the body part for management of the oedema/lymphoedema.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Martin et al has not been used to teach the new limitations; Strauss has been set forth to teach said new amendments of the device for management of oedema, providing continuous elastic compressive pressure to the body part, and outputting a value of circumference or change in circumference as linearly related to the length and an electrical property of the material of the device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791